DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 3, 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 10, paragraph 2, refers to figure 3b and is believed to more correctly be referring to 2b.  
Page 10, paragraph 3, refers to figures 3c and 3d and is believed to more correctly be referring to 2c and 2d.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10, 11, 16 and 18-20 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 11 and 19, these claims require (“a second axis” and “a third axis”). When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, these claims are deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Claim 7 recites the limitation "the p-type waveguide layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim which makes the meets and bounds of the claim unclear.

Claim 8 recites the limitation "the first axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim which makes the meets and bounds of the claim unclear.

Claim 10 recites the limitation "the first axis" in line 2 and “the respective outermost index-guiding trenches” in line 4.  There is insufficient antecedent basis for these limitations in the claim which makes the meets and bounds of the claim unclear.

Claim 16 recites the limitation "the first axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim which makes the meets and bounds of the claim unclear.

Claim 18 recites the limitation "the first axis" in line 2 and “the respective outermost index-guiding trenches” in line 4.  There is insufficient antecedent basis for these limitations in the claim which makes the meets and bounds of the claim unclear.

Claim 19 recites the limitation "the p-type waveguide layer" in line 21.  There is insufficient antecedent basis for this limitation in the claim which makes the meets and bounds of the claim unclear.

Claim 20 recites the limitation "the first axis" in line 2 and “the respective outermost index-guiding trenches” in line 4.  There is insufficient antecedent basis for these limitations in the claim which makes the meets and bounds of the claim unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauer et al. (US 2011/0243169) in view of Gerhard et al. (US 2020/321749).
With respect to claim 1, Lauer teaches a diode laser (fig.5 [0055]), comprising: first conducting functional layers (fig.5 #12-13 lower); an active layer which is suitable for generating electromagnetic radiation and which is arranged on the first functional layers (fig.5 #14); second conducting functional layers which are arranged on the active layer (fig.5 #12-13 upper); a p-type contact area (fig.5 near #2s, [0081]), wherein, in order to form a Talbot filter section (it is noted that the presence of a Talbot filter is not explicitly required, only the details that follow the “Talbot filter section” label; the Examiner suggests, if desired, the Applicant positively state the presence of a Talbot filter), the p-type contact area comprises a longitudinal-lateral structuring in the area of an injection zone (fig.5 near #2s and #4s), wherein individual p-type contacts are formed by the structuring (fig.5 #2s); and at least one facet (fig.7 a facet at each end depicted) for coupling out electromagnetic radiation along a second axis (longitudinal), wherein the first functional layers, the active layer and the second functional layers are stacked along a third axis (fig.5 vertical axis), wherein the longitudinal-lateral structuring comprises index-guiding trenches (fig.5 #4s, figs.18a-f; light is propagated/guided therein [0089] with the index of refraction necessarily affecting the path) having a lower refractive index compared with the refractive index of the second conducting functional layers between the individual p-type contacts of the p-type contact area formed by the structuring (based on the trenches being filled with air or SiN, [0037], with the stated semiconductor materials, [0071]). Lauer further teaches what appear to be n ([0077]) and p ([0081]) sides to the device, but does not specify the first conducting functional layers are n type and the second conducting functional layers are p type. Gerhard teaches a related laser device using lateral trenches (fig.3) which additionally teaches using p doped and n doped functional layers such as claddings and waveguides around the active layer ([0044]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the p/n teachings of Lauer to make use of n and p type doping for the first and second conducting functional layers, respectively, in order to provide a well-known doping technique to create a pn junction at the active region to enable efficient injection of carriers for light production as demonstrated by Gerhard.
With respect to claim 2, Lauer, as modified, teaches the first n-conducting functional layers comprise an n-type cladding layer and an n-type waveguide layer (fig.5 lower #12-13, [0080]).  
With respect to claim 3, Lauer, as modified, teaches the second p-conducting functional layers comprise a p-type waveguide layer and a p-type cladding layer (fig.5 upper #12-13, [0080]).  
With respect to claim 4, Lauer teaches the longitudinal-lateral structuring along (taken to mean extending in the same direction of) a first axis (lateral) is structured alternately with refractive indices which differ from one another (fig.5 alternating air or SiN with semiconductor).  
With respect to claim 5, Lauer teaches the longitudinal-lateral structuring along (taken to mean at points on, as in a house along a road) the second axis (longitudinal) is structured alternately with refractive indices which differ from one another (fig.5 alternating air or SiN with semiconductor).  
With respect to claim 6, Lauer, as modified, teaches the index-guiding trenches along the third axis (vertical) project into a p-type cladding layer or penetrate the latter (fig.5 #4 extending into #12).  
With respect to claim 7, Lauer, as modified, teaches the index-guiding trenches along the third axis (vertical) project into the p-type waveguide layer ([0084]).  
With respect to claim 8, Lauer teaches the longitudinal-lateral structuring along (taken to mean extending in the same direction of) the first axis (lateral) comprises at least six of the index-guiding trenches (fig.5 eight #4s shown).  
With respect to claim 9, Lauer teaches the longitudinal-lateral structuring along (taken to mean at points on, as in a house along a road) the second axis (longitudinal) comprises at least two of the index-guiding trenches (fig.5 eight #4s shown).  
With respect to claim 10, Lauer teaches the index-guiding trenches along (taken to mean at points on, as in a house along a road) the first axis (lateral) comprise first index-guiding trenches (fig.5 #4s at interior shown as having a close neighbor) and second index-guiding trenches (fig.5 #4s at outside positions shown alone), wherein the second index-guiding trenches along the first axis constitute the respective outermost index-guiding trenches (as defined above).  
Claim 11 is rejected for the same reasons outlined in the rejections of claims 1-3 above.
Claim 12 is rejected for the same reasons outlined in the rejection of claim 4 above.
Claim 13 is rejected for the same reasons outlined in the rejection of claim 5 above.
Claim 14 is rejected for the same reasons outlined in the rejection of claim 6 above.
Claim 15 is rejected for the same reasons outlined in the rejection of claim 7 above.
Claim 16 is rejected for the same reasons outlined in the rejection of claim 8 above.
Claim 17 is rejected for the same reasons outlined in the rejection of claim 9 above.
Claim 18 is rejected for the same reasons outlined in the rejection of claim 10 above.
Claim 19 is rejected for the same reasons outlined in the rejection of claims 1, 6 and 7 above.
Claim 20 is rejected for the same reasons outlined in the rejection of claim 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which lists a number of related references.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828